232 F.2d 891
M. M. LAWRENCE, Appellant,v.TEMPLAR-THELEN X-RAY COMPANY, Appellee.
No. 12598.
United States Court of Appeals Sixth Circuit.
April 19, 1956.

Appeal from the United States District Court for the Western District of Kentucky, Bowling Green; Mac Swinford, Judge.
L. C. Lawrence, Jamestown, Ky., Leland H. Logan, Bowling Green, Ky., for appellant.
Smith & Blackburn, Somerset, Ky., John A. Kiely, Cincinnati, Ohio, for appellee.
Before SIMONS, Chief Judge, and MARTIN and STEWART, Circuit Judges.
PER CURIAM.


1
This cause has been heard and considered upon the oral arguments and briefs of attorneys for the parties and upon the record in the case;


2
And it appearing that the findings of fact of the district court are supported by substantial evidence and are not clearly erroneous, and that the conclusions of law of the United States District Court rest upon a sound basis;


3
The judgment of the district court is affirmed; and it is so ordered.